UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-7579




In Re:   MARVIN R. ANDERSON,




                                                          Petitioner.




           On Petition for Writ of Mandamus. (CR-99-239)


Submitted:   January 28, 2004            Decided:   February 12, 2004


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marvin R. Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Marvin R. Anderson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

filed under 28 U.S.C. § 2255 (2000).      He seeks an order from this

court directing the district court to act.            Our review of the

docket sheet reveals that the district court recently denied his

motion.      See United States v. Anderson, No. CR-99-239 (S.D.W. Va.

Dec.    2,   2003).   Accordingly,   because   the   district   court   has

recently decided Anderson’s case, we deny the mandamus petition as

moot.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -